People ex rel. Williams v Ewald (2015 NY Slip Op 06835)





People ex rel. Williams v Ewald


2015 NY Slip Op 06835


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-05578

[*1]The People of the State of New York, ex rel. Stoker Olukoton Williams, petitioner, 
vCharles Ewald, etc., respondent. Stoker Olukoton Williams, Riverhead, N.Y., petitioner pro se.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVincenzo of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Indictment No. 2173-13.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
MASTRO, J.P., LEVENTHAL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court